The facts are stated in the opinion of the court, delivered by
Porter, J.
A motion is made to dismiss this appeal, service having been made on the attorneys, while, as it is alleged, the plaintiff is a resident of this state. The petition avers the plaintiff to be of the state of Georgia. It is true, he sues by an agent, who may be a citizen of Louisiana. But our law provides * * that citations of appeal are to be made on the advocate, not the agent or attorney in fact, in case the appellee resides in another state. C. P. 582.
There was judgement in the court of the first instance, and the defendant has appealed.
The record does not come up with a certificate which enables us to examine the cause on its merits. The appellant, however, relies on errors of law apparent on the face of the record.
The first is that the cause was set for trial on the same day the order was made. We are not aware of any provision in our law which forbids this, and it was the duty of the party now complaining, to have opposed the order at the time the court fixed the cause. We dannot notice the fact of the counsel of the defendant being absent, on a mere allegation made on the argument. The matter should have been placed before the court below by affidavit or other proof, and the cause of the absence shown.
The defendant, among other exceptions, alleged a want of authority in the agent to, make the affidavit on which the *318attachment issued. The court ordered this exception to be tried with the merits, and it is alleged there was error in not trying it separately. Our law requires exceptions of this kind to be pleaded in limine lites, and the most regular course is to decide them before the trial on the merits. The error, however, is only that of having improperly granted a continuance, and that forms no ground for a reversal of the final judgement.
A continuance improperly granted forms no ground to reverse the judgement of the inferior court.
It is, therefore, ordered, adjudged, and decreed, that th.e judgement of the District Court be affirmed, with costs.